Title: To George Washington from John Dudley Townes, 25 April 1781
From: Townes, John Dudley
To: Washington, George


                        
                            Sir
                            Philadelphia Apl 25th 1781
                        
                        I am Just arriv’d in the flag of truce from CharlsTown—and from a propper sence of your Excellency’s known
                            candure and impartiallity, I am induc’d to trouble you with a few lines relative to my present Situation—which has hither
                            too been Very disagreeable By the ajudication of a Courtmartial which was ordered (on me) while in Captivity to which Genl
                            Moultrie declin’d giving his sanction to—I am sentenced to be Casher’d It would be useless for me to represent to you my
                            feelings on this head—as your Excellency must Certainly Concieve them to be great—after serveing four of five years in the
                            armey to be dismis’d in a manner for Other peoples faults—the proceedings for my trial has been
                            transmitted to Genl Green—But on Account of the present milatary Opperations in that Quarter, It will be impossible for
                            him to decide the matter immediately—Genl Moultrie gave me Leave to take my passage for Philadelphia to have the matter
                            Laid before your Excellency and It was my wish and the advice of the Officers who were my friends. I am therefore to beg
                            your Excellency will (unfurnished as I am with the proceedings of the Courtmartial) have them sent for by the first
                            dispatches to the suthern armey for your decision or Grant me a knew trial—in the latter Cace I have some affidavits to
                            produce which by particular Circumstances I was prevented from exhibiting before the Other Court—there was three Charges the
                            two first were intirely unsupported—and the Latter not in so Criminal a light. A Light as to reserve the Censure I have
                            recievd Considering the unjust provication given me in a public Compy—Genl Moultrie by refuseing to Confirme the
                            sentence appears to be of the same Oppinion—he even waited on Genl Scott to have the matter dropt. By my defence which I
                            hear send your Excellency you may form some Judgment of the whole affair—I Beg leave to add that the Officers of the Regt
                            to which I Belong to—Many field and other Officers requested by a memorial to Genl Scott to have the matter dropt such
                            were their sentiments on the affair—that prov’d unavailing which determind me to have the matter Laid before you. I intend
                            to Head Quarters in a few days when I am sensible of Justice which alone I ask. I am your Excellencys most Obdt and Very
                            Humble
                        
                            John Townes Lut. 7th Virga Rgt
                            

                        
                    